DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification uses the same numbers for different parts, and the numbers do not agree with the figures they describe.   In particular 1710, 1720a-c in para 098-0111 are used for multiple parts and do not agree with figures 2-5 and 17. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-43 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: 
A modular cargo storage apparatus for use on a base platform of a modular autonomous bot comprising a set of folding structural walls, an interlocking alignment interface disposed on at least one of the folding structural walls, latches disposed on the at least one of the folding structural walls, a locking handle coupled to the set of latches and a modular component power and data transport bus located on the top and bottom edges of the at least one of the folding structural walls in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
US 2010/0263948 is considered to be the closest prior art of record and discloses a base adapter platform with an auxiliary power module (80,92 figure 1,3,19).
Conclusion
This application is in condition for allowance except for the following formal matters: 
The errors identified in the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0232504, 2019/0047460, 2019/0034967, 2015/0006005, 2014/0042199, 2018/0326886, 10,538,190, 9,770,825, 2014/0054361 and 2005/0098556.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651